First Division
                                               May 8, 2006




No. 1-05-1869

FOUNDERS INSURANCE COMPANY,                   )
                                              )
     Plaintiff-Appellee,                      )
                                              )
          v.                                  )
                                              )   Appeal from
AMERICAN COUNTRY INSURANCE COMPANY,           )   the Circuit Court
                                              )   of Cook County
     Defendant-Appellant and                  )
Counterdefendant                              )   03 CH 15278
                                              )
(Kwaku Dankyi Apau,                           )   Honorable
                                              )   Julia M. Nowicki,
     Defendant and Counterplaintiff,          )   Judge Presiding
                                              )
Joseph N. Bingue, and Best Taxi Service,      )
Inc.,                                         )
                                              )
     Defendants).                             )

JUSTICE McBRIDE delivered the opinion of the court:

     The defendant, American Country Insurance Company (American
Country), appeals from the entry of summary judgment in favor of

the plaintiff, Founders Insurance Company (Founders), and from

the denial of its cross-motion for summary judgment.    The main

question on appeal is whether sections 8-101, 8-114 and 8-116 of

the financial responsibility law applicable to Illinois taxicab

companies (625 ILCS 5/8-101, 8-114, 8-116 (West 1998)) prevent a

taxicab company's insurer, in this instance, American Country,

from denying a claim for personal injuries caused by the

negligent operation of a cab that was not specifically endorsed

in the insurance contract.    The trial court determined that the

cited sections of the statute preempted contract language
1-05-1869
indicating the cab company would be insured only for the vehicles

it asked to be included in the policy.

     The relevant facts are undisputed.   American Country, of

Chicago, Illinois, issued a written commercial transportation

insurance policy to Best Taxi Service, Inc., of Evanston,

Illinois (Best Taxi), which stated that under specified

circumstances, American Country would pay for liability resulting

from the ownership, maintenance or use of covered autos.    Because

the contract indicated the definition of "covered autos"

applicable to Best Taxi was the seventh in a list of potential

definitions, the coverage is sometimes referred to as symbol 7

coverage.   The contract specified that under symbol 7 coverage,

"covered autos" were only those vehicles "specifically described"

in a schedule of vehicles attached to the contract and that

subsequently acquired vehicles would be added to the policy only

if Best Taxi notified American Country within 30 days of their

acquisition.   The schedule of vehicles attached to the contract

specified the year, make, model, and unique Vehicle

Identification Number (VIN) of 23 Chevrolets, Fords, and Lincolns

in Best Taxi's fleet, and various endorsements were issued during

the 12-month coverage period beginning January 1, 1999, to add or

delete specific vehicles from the policy.

     On February 20, 1999, at approximately 12:45 p.m., a Best

Taxi cab that Joseph N. Bingue was driving northbound on Artesian

Avenue in Chicago collided with a Honda Accord that Kwaku Dankyi


                                 2
1-05-1869
Apau was driving westbound at or near 2425 West Granville Avenue.

 A report filed with the local police department includes the

make, model, year and VIN of the cab Bingue was operating.    That

cab, a 1991 Chevrolet station wagon, does not appear on the

schedule of vehicles or any of the subsequent endorsements that

added vehicles to the American Country policy.

     Apau filed a personal injury suit in the circuit court of

Cook County, was referred for arbitration, and obtained a default

judgment against Best Taxi in the amount of $4,500 plus costs.

When Apau contacted American Country about the judgment, American

Country told him that it never endorsed the 1991 Chevrolet

station wagon that was involved in the collision and that it was

not liable for his judicially determined loss.   Apau then

submitted a claim for uninsured motorist benefits from his

insurer, Founders, of Des Plaines, Illinois.   Founders, however,

wrote to the Illinois Department of Transportation (IDOT) seeking

confirmation that the cab was insured on the accident date and

was notified by the Department, "Taxi's [sic] are required to

maintain an insurance filing with the Office of the Secretary of

State before a license may be issued.   Therefore, Joseph Bingue,

operator and Best Taxi, owner of the vehicle are considered in

compliance with the provisions of the Safety Responsibility Law."

     Next, Founders filed this declaratory judgment action

against the two drivers, the taxicab company, and the taxicab

company's insurer.   Founders sought a determination that Apau was


                                 3
1-05-1869
not entitled to uninsured motorist benefits from Founders because

the American Country policy was in effect and Apau was not

involved with an "uninsured motorist" within the meaning of the

Founders policy.    The insurance companies' cross-motions for

summary judgment focused on whether American Country was

attempting to enforce a contractual definition of "covered autos"

that conflicted with sections 8-101 and 8-114 of the financial

responsibility law that is applicable to taxicab companies.      625

ILCS 5/8-101, 8-114 (West 1998).       Founders tendered a copy of the

letter from IDOT indicating Bingue and Best Taxi "are considered

in compliance with the provisions of the Safety Responsibility

Law," and American Country provided the court with an affidavit

from William J. Weiss, assistant vice president and general

claims counsel of American Country, attesting that neither Best

Taxi nor anyone acting on its behalf ever notified American

Country that it wanted coverage for the 1991 Chevrolet station

wagon.

     Section 8-101 of the Illinois Vehicle Code states in

relevant part:

                 "Proof of financial responsibility --

            Persons who operate motor vehicles in

            transportation of passengers for hire.    It is

            unlawful for any person, firm or corporation

            to operate any motor vehicle along or upon

            any public street or highway in any


                                   4
1-05-1869
            incorporated city, town or village in this

            State for the carriage of passengers for

            hire, accepting and discharging all such

            persons as may offer themselves for

            transportation unless such person, firm or

            corporation has given, and there is in full

            force and effect and on file with the

            Secretary of State of Illinois, proof of

            financial responsibility provided in this

            Act. ***"   625 ILCS 5/8-101 (West 1998).

Section 8-114 of the Illinois Vehicle Code states:

                 "Issuance of license upon proof of

            financial responsibility.   The Secretary of

            State shall issue to each [taxicab company]

            who has in effect proof of financial

            responsibility as required by Section 8-101

            ***, a certificate for each motor vehicle

            operated by such [taxicab company] and

            included within the proof of financial

            responsibility.   Each certificate shall

            specify the Illinois registration plate and

            registration sticker number of the vehicle, a

            statement that proof of financial

            responsibility has been filed, and the period

            for which the certificate was issued."     625


                                   5
1-05-1869
            ILCS 5/8-114 (West 1998).

In addition, section 8-116 of the Illinois Vehicle Code provides:

                 "Any person who fails to comply with the

            provisions of this Chapter, or who fails to

            obey, observe or comply with any order of the

            Secretary of State or any law enforcement

            agency issued in accordance with the

            provisions of this Chapter is guilty of a

            Class A misdemeanor."   625 ILCS 5/8-116 (West

            1998).

     As indicated above, the trial court resolved the cross-

motions in Founders' favor, stating:



            "Absent [sections 8-101, 8-114 and 8-116 of]

            the financial responsibility statute, there

            would be no question that since the 1991

            Chevy [taxicab] is not a covered auto under

            the American Country policy, the loss would

            not be covered by the American Country

            policy.   However, when courts are faced with

            similar compulsory insurance statutes,

            conditions in the contract that would

            typically defeat a claim for coverage,

            'although effective as between insurer and

            insured, cannot be asserted against third-


                                    6
1-05-1869
            party claims' since the claimants are

            'statutory beneficiaries whose rights cannot

            be defeated by the terms of the contract to

            which they are not parties.'   Great American

            Ins. Co. v. Brad Movers, 65 Ill. App. 3d 357,

            362 (1st Dist. 1978) [(Brad Movers)].    Thus,

            this Court finds that [the insurer] American

            Country is liable for the loss as to [the

            third-party claimant] Apau pursuant to the

            statute and [the insurer] must enforce its

            rights under the policy against the insured

            rather than the third-party claimant.    Id.;

            see also [American Country Insurance Co. v.]

            Wilcoxon, [127 Ill. 2d 230, 239 (1989)

            (Wilcoxon II).]"

The court also denied American Country's subsequent motion to

reconsider, emphasizing its conclusion that the purpose of the

financial responsibility statute "is to 'insure that members of

the public, injured through the negligence of cabdrivers driving

cabs owned by others, are not left uncompensated for their

injuries.'    [Wilcoxon II, 127 Ill. 2d at 239]."

     Neither court order, however, resolved a counterclaim Apau

filed against American Country, in which he contended that if

Founders prevailed in its declaratory judgment action, American

Country should be held liable for the unsatisfied $4,500 judgment


                                  7
1-05-1869
he obtained against Best Taxi.   Accordingly, the court entered a

Rule 304(a) finding so that immediate appeal could be taken.      155

Ill. 2d R. 304(a).

     American Country now argues the summary judgment ruling

should be reversed because the clear and unambiguous terms of its

written policy indicated Best Taxi was insured only for vehicles

specifically described in the contract, it is undisputed that the

1991 Chevrolet station wagon was never made part of the contract,

and the terms of the contract are not in conflict with the cited

sections of the financial responsibility statute and must be

enforced as written.   Founders responds in part that the trial

court's ruling was well reasoned and that Wilcoxon II, Brad

Movers, and the cited statutory sections are not the only

authorities supporting the decision.     Wilcoxon II, 127 Ill. 2d

230, Brad Movers, 65 Ill. App. 3d 357.    Thus, this appeal asks us

to construe certain sections of the financial responsibility

statute applicable to taxicab companies and relevant parts of the

parties' insurance contract, in order to determine whether

summary judgment was proper.

     The cardinal rule of statutory construction is to ascertain

and give effect to the intent of the legislature.     Solich v.

George & Anna Portes Cancer Prevention Center of Chicago, Inc.,

158 Ill. 2d 76, 81 (1994).   The statutory language is the best

indication of the legislature's intent, and when the language of

a statutory provision is clear, a court must give it effect


                                 8
1-05-1869
without resorting to other aids for construction.    Solich, 158

Ill. 2d at 81.    Statutes are read as a whole and the words used

are given their plain and ordinary meaning.    Country Mutual

Insurance Co. v. State Farm Mutual Automobile Insurance Co., 339

Ill. App. 3d 78, 82 (2003).    Similarly, when construing an

insurance contract, the court's primary objective is to give

effect to the intent of the parties at the time of contracting.

Continental Casualty Co. v. McDowell & Colantoni, Ltd., 282 Ill.

App. 3d 236, 241 (1996).    To ascertain the intent of the parties

and the meaning of their insurance policy, the court construes

the contract as a whole, with due regard to the risk undertaken,

the subject matter that is insured, and the purposes of the

entire contract.    Outboard Marine Corp. v. Liberty Mutual

Insurance Co., 154 Ill. 2d 90, 108 (1992).    If the words used in

the policy are unambiguous, they must be given their plain,

ordinary and popular meaning.    Outboard Marine, 154 Ill. 2d at

108.    The interpretation of a statute, the interpretation of an

insurance contract, and the entry of summary judgment are all

questions of law that are reviewed de novo without any deference

to the trial court's interpretation.    O'Connor v. County of Cook,

337 Ill. App. 3d 902, 906 (2003) (reviewing grant of summary

judgment based upon interpretation of statute); Continental

Casualty, 282 Ill. App. 3d at 241 (reviewing grant of summary

judgment based upon interpretation of insurance contract).

       Summary judgment is to be granted "without delay if the


                                  9
1-05-1869
pleadings, depositions, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law."      735 ILCS 5/2-1005(c) (West 2002); accord

Continental Casualty, 282 Ill. App. 3d at 241; Outboard Marine,

154 Ill. 2d at 102.      Summary judgment is considered a drastic

measure but is an appropriate means of expeditiously disposing of

a lawsuit in which the right of the moving party is clear and

free from doubt.     O'Connor, 337 Ill. App. 3d at 906; Outboard

Marine, 154 Ill. 2d at 102.      Where reasonable persons could draw

divergent inferences from undisputed facts, summary judgment must

be denied.    Outboard Marine, 154 Ill. 2d at 102.

     The trial court's ruling began with the premise that the

sections of the financial responsibility law quoted above were

intended to protect the public by securing payment for their

damages.    In an instance where liability coverage was in force

despite contract language to the contrary, the supreme court

stated as follows:

            "It is axiomatic that a statute that exists

            for protection of the public cannot be

            rewritten through a private limiting

            agreement.    One reason for that rule is that

            'the members of the public to be protected

            are not and, of course, could not be made

            parties to any such contract.'    [Wilcoxon II,


                                   10
1-05-1869
            127 Ill. 2d at 241].     In accordance with

            these principles, a statute's requirements

            cannot be avoided through contractual

            provisions.    Where liability coverage is

            mandated by the state's financial

            responsibility law, a provision in an

            insurance policy that conflicts with the law

            will be deemed void.     The statute will

            continue to control.     [Wilcoxon II, 127 Ill.

            2d at 241.]

                 In evaluating whether statutory

            provisions override contractual terms, courts

            must remain mindful of principles of freedom

            of contract.     The freedom of parties to make

            their own agreements, on the one hand, and

            their obligation to honor statutory

            requirements, on the other, may sometimes

            conflict.     These values, however, are not

            antithetical.     Both serve the interests of

            the public.     Just as public policy demands

            adherence to statutory requirements, it is in

            the public's interest that persons not be

            unnecessarily restricted in their freedom to

            make their own contracts.     The power to

            declare a private contract void as against


                                    11
1-05-1869
            public policy is therefore exercised

            sparingly.    [Citation.]      An agreement will

            not be invalidated on public policy grounds

            unless it is clearly contrary to what the

            constitution, the statutes or the decisions

            of the courts have declared to be the public

            policy or unless it is manifestly injurious

            to the public welfare.        Whether an agreement

            is contrary to public policy depends on the

            particular facts and circumstances of the

            case.     [Citation.]"   Progressive Universal

            Insurance Co. of Illinois v. Liberty Mutual

            Fire Insurance Co., 215 Ill. 2d 121, 129-30

            (2005).

     In this instance, however, although Best Taxi had a

mandatory statutory obligation to obtain liability insurance for

the vehicle Bingue was driving on February 20, 1999, the record

does not show that Best Taxi complied with that obligation by

first contacting and then contracting with an insurer for the

coverage.    More importantly, there is no statute or case law

obligating American Country to cover a vehicle that its client

did not ask to be covered.      There is no Illinois statute or case

law prohibiting the policy language that indicated "covered

autos" were only those "specifically described" in the schedule

of vehicles attached to the American Country policy and those


                                     12
1-05-1869
subsequently acquired vehicles that the insured had asked to be

added to its policy.

     Furthermore, the case the trial court primarily relied upon,

Wilcoxon II, 127 Ill. 2d 230, addressed a section of the

financial responsibility law that is not pertinent to the parties

at issue or their contractual relationship.   The case addressed

section 8-104 of Illinois' financial responsibility law, rather

than any of the three sections cited in the court's summary

judgment order, which were sections 8-101, 8-114, and 8-116 of

the financial responsibility law.    See Wilcoxon II, 127 Ill. 2d

at 234-43; see also American Country Insurance Co. v. Wilcoxon,

159 Ill. App. 3d 884 (1987) (Wilcoxon I).

     Prior opinions have indicated that section 8-104 is the

legislature's codification of the common law initial permission

rule.   Wilcoxon I, 159 Ill. App. 3d at 891; Wilcoxon II, 127 Ill.

2d at 238.   Under the initial permission rule, which is referred

to as omnibus clause coverage when incorporated into an insurance

contract, once the named insured of an automobile insurance

policy has given permission to another to use the car, any

subsequent driver is covered as long as that driver did not

engage in theft or tortious conversion to gain access to the car.

 Wilcoxon II, 127 Ill. 2d at 236, quoting Maryland Casualty Co.

v. Iowa National Mutual Insurance Co., 54 Ill. 2d 333, 342

(1973).   The rule applies even if the first permittee exceeds the

scope of permission by allowing a second permittee to drive the


                                13
1-05-1869
insured car.   Wilcoxon II, 127 Ill. 2d at 236.

     An illustrative case is Maryland Casualty, in which the

named insured, Smythe, gave his son permission to drive the

insured vehicle, and the son allowed a friend to drive it,

despite his father's admonition that only family members were to

drive the vehicle.    Maryland Casualty, 54 Ill. 2d at 337-38.

While driving the Smythe car, the friend was involved in an

accident in which two other people were injured.     Maryland

Casualty, 54 Ill. 2d at 337.    The court found that the friend was

covered under the Smythe insurance policy, due to the initial

permission rule.     Maryland Casualty, 54 Ill. 2d at 342-43.   In

effect, permitting the son to drive the vehicle gave the son

implied authority to permit another to use the insured vehicle.

See Maryland Casualty, 54 Ill. 2d at 339-40.    According to

Maryland Casualty, the initial permission rule is " 'based on the

theory that the insurance contract is as much for the benefit of

the public as for the insured, and that it is undesirable to

permit litigation as to the details of the permission and use.' "

 Maryland Casualty, 54 Ill. 2d at 342, quoting Konrad v. Hartford

Accident & Indemnity Co., 11 Ill. App. 2d 503, 514-15 (1956).

     Section 8-104 incorporates the initial permission rule into

certain situations by indicating that when a real estate bond has

been obtained in lieu of automobile liability insurance, the

"bond shall provide for the payment of each judgment by the owner

of the motor vehicle *** provided each judgment shall have been


                                  14
1-05-1869
rendered against such owner or any person operating the motor

vehicle with the owner's express or implied consent."          (Emphasis

added.)   625 ILCS 5/8-104 (West 1998).      The insurer in Wilcoxon

had nevertheless attempted to negate section 8-104 by stating in

its contract with the Checker Taxi Company (Checker) that the

taxicab company could give express or implied consent only to its

employees or lessees and that " 'the doctrine known as the

Initial Permission Doctrine shall not apply.' "       Wilcoxon II, 127

Ill. 2d at 233.     After the policy was issued, one of Checker's

drivers gave his friend permission to drive the cab, and the

friend struck and injured a pedestrian with the vehicle.

Wilcoxon II, 127 Ill. 2d at 233.       Litigation ensued, and:

            "The court found that the initial permission

            doctrine applied *** because the 'protection

            of the public under financial responsibility

            statutes transcends the private agreement

            between the parties, where the agreement runs

            counter to sound public policy.'     [Citation.]

             The court held that Checker, therefore, had

            given its constructive consent to [its

            driver] to permit [his friend] to operate the

            cab.   The court further held that the

            Illinois legislature had codified the initial

            permission doctrine in section 8-104 of the

            Illinois Vehicle Code (Ill. Rev. Stat., 1983,


                                  15
1-05-1869
            ch. 95 1/2, par. 8-104), and that Checker and

            its surety *** 'cannot, in a private

            agreement allegedly included in the bond

            rider, repeal or diminish the effect of the

            Illinois statute designed to protect the

            public'   [citation]."    Wilcoxon II, 127 Ill.

            2d at 234-35.

Thus, the scope of Wilcoxon II was limited to the initial

permission rule and section 8-104.        625 ILCS 5/8-104 (West 1998).

 The case is not a basis for finding that an automobile liability

insurer must pay for damages caused by a vehicle that the insurer

knew nothing about and never agreed to cover.



     The supreme court revisited Wilcoxon II in a case we quoted

extensively above regarding the judiciary's reluctance to

interfere with the freedom to contract, Progressive Universal.

In Progressive Universal, a mother allowed her son to use her

insured minivan at his pizza delivery job, and the son struck and

severely injured a pedestrian while making a delivery.

Progressive Universal, 215 Ill. 2d at 124.        The insurance policy

expressly stated there would be no coverage for damages caused in

the course of delivering food or any other products.          Progressive

Universal, 215 Ill. 2d at 125.       Like the trial court in this

instance, the appellate court found that the policy language was

unambiguous, but that it conflicted with this state's mandatory


                                     16
1-05-1869
insurance laws, violated the public policy principles expressed

in prior case law, and was, therefore, void and unenforceable.

Progressive Universal, 215 Ill. 2d at 126-27.     On further appeal,

however, the supreme court suggested that public policy should

not have been used so readily to void a clear contract.    The

supreme court emphasized that "whether a contractual agreement is

void as against public policy ultimately depends on the

particular facts and circumstances of each case."     Progressive

Universal, 215 Ill. 2d at 133.   The supreme court differentiated

between contracts that were enforceable even though they would

not provide compensation for the facts and circumstances before

the court, and contracts that were unenforceable because they

conflicted with the initial permission rule or its statutory

equivalent.   Progressive Universal, 215 Ill. 2d at 134.    The

supreme court pointed out that there was no difference in the

scope of coverage for the mother that owned the minivan or the

son that drove the minivan with her permission:    "The exclusion

applies with equal force to Ronald's mother, who is the named

insured, and to anyone using her van with her permission.

Accordingly, if Ronald's mother used the van to deliver pizzas,

she would have no more right to insist that [the insurer] defend

and indemnify her than Ronald has.    The policy would provide no

coverage."    Progressive Universal, 215 Ill. 2d at 134.

Therefore, the contract did not conflict with the statutory

codification of the initial permission rule and "cannot be said


                                 17
1-05-1869
to be void as against public policy."       Progressive Universal, 215

Ill. 2d at 134.    The supreme court also emphasized:

                  "Had the General Assembly wished to bar

            insurers from excluding certain risks from

            motor vehicle liability policies, it could

            easily have so provided in the pertinent

            statutes.   It did not do so.   To the

            contrary, the Illinois Safety and Family

            Financial Responsibility Law clearly

            contemplates that exclusions may be included

            in policies and that those exclusions will be

            upheld.   That is why section 7-602 of the

            statute (625 ILCS 5/7-602 (West 2000)

            requires insurance cards to contain a

            disclaimer admonishing policyholders to

            '[e]xamine policy exclusions carefully.' "

            Progressive Universal, 215 Ill. 2d at 138.

The supreme court went on to point out that although the

exclusion before it would shield the insurance company that

issued the policy, "that does not mean that no insurer will be

liable."    Progressive Universal, 215 Ill. 2d at 139.      "Under the

mandatory insurance law enacted by our General Assembly, the

effects of policy exclusions are substantially offset by the

requirement of uninsured-motorist coverage."         Progressive

Universal, 215 Ill. 2d at 139.     Thus, although the injured


                                  18
1-05-1869
pedestrian would not be able to "avail himself of the driver's

liability coverage," he would "be entitled to seek payment under

the uninsured-motorist provisions of his own motor vehicle

policy."    Progressive Universal, 215 Ill. 2d at 139-40.   "In this

way, the goal of protecting the public by securing the payment of

its damages [is] fully achieved."      Progressive Universal, 215

Ill. 2d at 140.

     The supreme court further acknowledged that there will be

instances in which neither driver complies with mandatory

insurance laws and "injured parties will be left without coverage

of any kind."     Progressive Universal, 215 Ill. 2d at 140, n.3.

Again, however, "[w]hether such 'gaps' in coverage should be

addressed by the legislature and, if so, how they should be

remedied, present important questions of public policy" to be

addressed by the legislature, not the courts.     Progressive

Universal, 215 Ill. 2d at 140, n.3.

     Although the specific statutory section cited in Progressive

Universal is not applicable to the taxicab company that brought

the instant appeal, there is an analogous statutory section that

does apply.   In section 8-114 of the Illinois Vehicle Code, which

concerns those "who operate motor vehicles in transportation of

passengers for hire" (625 ILCS 5/8-101 (West 1998)), the

legislature signaled its expectation that not every vehicle in a

taxicab fleet would be covered.    The legislature did so by

stating that the Secretary of State must issue a certificate to


                                  19
1-05-1869
each company that has shown proof of its compliance with

financial responsibility law, and "[e]ach certificate shall

specify the Illinois registration plate and registration sticker

number of the vehicle, a statement that proof of financial

responsibility has been filed, and the period for which the

certificate was issued."   625 ILCS 5/8-114 (West 1998).   Further,

the certificate must be "displayed upon a window of the motor

vehicle for which it was issued, in such manner as to be visible

to the passengers carried therein."   625 ILCS 5/8-115 (West

1998).   Therefore, American Country's requirement that "covered

autos" be specifically listed either in the schedule of vehicles

attached to the initial insurance contract or in endorsements

issued during the coverage period is consistent with the

legislature's expectations, and appears to be a prudent means of

describing the scope of the insurer's liability.

     The other case cited in the trial court's summary judgment

order was Great American Insurance Co. v. Brad Movers, Inc., 65

Ill. App. 3d 357, 362 (1978).   Since Brad Movers concerned a

statutory scheme applicable only to warehouse operators, it has

no relevance here and does not warrant any discussion.     See Brad

Movers, 65 Ill. App.3d at 358-59 (court indicated the statute

before it "requires a bond or insurance as a prerequisite to

doing business as a public warehouseman in Illinois").

     We have also disregarded Founders' reliance on Illinois

Casualty Co. v. Krol, 324 Ill. App. 478 (1944), as that case


                                20
1-05-1869
expressly concerns compulsory liability insurance required under

the Illinois Truck Act (Ill. Rev. Stat. 1943, ch. 95 1/2, par.

253), which has no application here.

     Founders urges this court to use section 18c-4903 of the

Illinois Vehicle Code as a basis for affirming the trial court's

summary judgment ruling, however that statute actually

demonstrates the soundness of reversing the decision.      Section

18c-4903 states:

                 "Implied Terms of Insurance Coverage.

            Each certificate or other proof of insurance

            or surety coverage shall have, as an implied

            term, that the insurance or surety coverage

            will remain in effect continuously until

            notice of cancellation is filed in accordance

            with Commission regulations, and that all

            motor vehicles operated by or under authority

            of the carrier will be covered, whether or

            not such vehicles have been reported to the

            insurance, surety, or other company."

            Emphasis added.   625 ILCS 5/18c-4903 (West

            1998).

Founders argues that because section 18c-4903 was in force and

American Country "admittedly filed a certificate of insurance

with the Illinois Secretary of State [citation], it is wholly

irrelevant that the vehicle driven by Bingue, Best Taxi's agent,


                                  21
1-05-1869
may not have been 'reported' to American Country."     See 625 ILCS

5/18c-4903 (West 2002).   However, as the statute itself suggests,

it concerns certificates and notices of cancellation filed with

the Illinois Commerce Commission, not certificates such as the

one issued to Best Taxi by the Secretary of State.     Furthermore,

section 18c-4903 applies to "motor carrier[s] of property," such

as trucking companies (see Chambers v. Palaggi, 88 Ill. App. 2d

221 (1967)), and it does not apply to taxicab companies "who

operate motor vehicles in transportation of passengers for hire"

 (625 ILCS 5/8-101 (West 1998)).      Therefore, section 18c-4903 is

inapplicable to the present facts.     The statute nevertheless is

an indirect indication that the trial court's reasoning was

flawed, because the statute is an example of what the legislature

would have said if it wanted to obligate a taxicab company's

insurer to cover all the vehicles in a fleet "whether or not such

vehicles have been reported" to the insurer.     625 ILCS 5/18c-4903

(West 1998).   Had the General Assembly wished to include implied

terms of coverage in policies such as the present policy, it

"could easily have so provided in the pertinent statutes.     It did

not do so."    Progressive Universal, 215 Ill. 2d at 138.    In fact,

the General Assembly expressly requires that a multi-vehicle

policy such as the present one "shall contain a description of

each [covered] motor vehicle, giving the manufacturer's name and

number and state license number."     625 ILCS 6/8-109 (West 1998).

     For all these reasons, we now find that the clear,


                                 22
1-05-1869
unambiguous contract language put at issue by this appeal does

not conflict with any statute or public policy grounds argued by

the parties.    Instead, due to "the mandatory insurance law

enacted by our General Assembly[,] the effects of [the contract

language] are substantially offset by the requirement of

uninsured-motorist coverage."     Progressive Universal, 215 Ill. 2d

at 139.     Due to the availability of Apau's mandatory uninsured

motorist coverage within Founders, "the goal of protecting the

public by securing the payment of its damages [will be] fully

achieved."     Progressive Universal, 215 Ill. 2d at 140.

Accordingly, we reverse the trial court's entry of summary

judgment for Founders and denial of American Country's cross-

motion for summary judgment, and remand this cause for further

proceedings consistent with this opinion as to Apau's cross-claim

against Founders regarding his uninsured motorist coverage.

     Reversed and remanded.

     CAHILL, P.J., and GORDON, J., concur.




                                  23